   Case 2:19-cr-14016-RLR Document 3 Entered on FLSD Docket 03/14/2019 Page 1 of 7

 A()9)tRev.()8,
              .
              09)crkmi
                     nalcomplaint                                                                                      AUSA Carnzcnh4.Lineberger
                                       ''


                                            NITLD
                                               ; SArI-Ar.
                                                        l.
                                                         al.
                                                           ),S ISrIaRI(a
                                                                       -r1.
                                                                          a OURI
                                                                               r-
                                                                  fbrt1)tt
                                                       Southenll)istrict01-l'lorida

                   Unitcd StatcsofAmerica
                              &'.
                                                                                             C'ase No. 19-oo35-BER                  FILED BY                 D.C.
           TORRIE CHERMAINE AUSTIN ,
                                                                                                                                           MA2 jj 2gjg
                                                                                                                                            ANGELA E.NOBLE
                         /7çfez?
                               z/:?zlJ(&'
                                        )                                                                                                  CLERKu.s.DIsm cm
                                                                                                                                         s.D.OF FLA.-FK plEqcE
                                                       CRIM INAL CO M PI,AIN-I'

         1.thecolnplainantin t1iscase.statcthattlle f()IIou.ing istrt
                                                                    lc1('
                                                                        htllc besto1
                                                                                   -lnq'knourledge and belief.
Onoraboutthedatets)of 4/24.5/20,6/22.11/19.and11/20/2018 il1tllocotllltl,Of                                                Martin
  :-û/klhern .
             -..
               -
               .. Ilistrictof   Flprida            .thedefendantts)violated:
           ('
            t'
             plt
               ?.%eLL
                    -ti('
                        il;                                                                   t?/'
                                                                                                 /t
                                                                                                  '
                                                                                                  .
                                                                                                  zl.
                                                                                                    h
                                                                                                    ?xt?l-
                                                                                                         '
                                                                                                         le-
                                                                                                           b.
                                                                                                            c-l-ljltilln
Title 18 U.S.C.j2251(a)                         Producti
                                                       on ofvisualdepictions ofm inorsengaging in sexually explicit
                                                conduct
Title 18 U.S.C,j2252(a)(4)                      Possession ofvisualdepictions ofm inors engaging in sexuallyexplici
                                                                                                                  t
                                                conduct




        -l-hiscrinlinalcolnplaintisbased on these facts:


                                                   -
                                                       SEE ATTACHED A FFIDAVIT-


        D Continucd ontheattached slluttt.



                                                                                                                (t)??7/>t?tlzl ..l;t'ltI(3Iré

                                                                                             FBITFO MCSO Corppr#l.il-ëqçti  yq B.ri
                                                                                                                                  an K.Blppqlltp-p.-
                                                                                                          /'rl
                                                                                                             '
                                                                                                             r?/t
                                                                                                                vJn6lnlet??1,
                                                                                                                            -
                                                                                                                            /Iide

SNvorntobeforemeand signed in my prescnce.                         %
                                                                      xsxvs'
                                                                           z'
                                                                            .
                                                                            sz4,
                                                                               .
                                                                               L'
                                                               7*,*           .         %1
                                                               c
                                                                          .   '.    .    e

oate:      M arch 14,2019                                      #
                                                               :,                       J
                                                                   .
                                                                        tstikl(:!
                                                                                    z
                                                                                                 '
C ity and state:              W 9.SP#1!-
                                       !hQeach'Fl
                                       . ...    qqid@      .
                                                                                                     Bqpce E. Reinhpl'
                                                                                                                     t,UTS.M 4gl
                                                                                                                               ylrateJudg#
                                                                                                                                    -                -
                                                                                                                 Ih-
                                                                                                                   illtetil.
                                                                                                                           lt???lt>anil/'
                                                                                                                                        l
                                                                                                                                        '
                                                                                                                                        //t?
Case 2:19-cr-14016-RLR Document 3 Entered on FLSD Docket 03/14/2019 Page 2 of 7




                                 A FF IDAV IT OF
                             BR IAN K . BROU GHTON
                             TA SK FORCE O FFICER
                     FE DENAT, BTm E AU OF INVE STIGAT ION S

                           B1'oughtor), after be ing dulb, sworn , depose and


                                   *
                                   Lc)rce o ff2'
                                               .cer           with        Uniteci S tates
   Feu
     '
     -
     .
     x1eu
        v.
         -a.
           1. 1
              B.u .
                  reau of 1nzv'est.
                                  tgat.
                                      ion s
   '
   *!
   u2artUS-n Courlty <
                     Q'
                      )
                      Nine .
                      -    >'.
                             1
                             ,
                             -fx
                               -
                               '
                               2's                            assigned to the Special
   2.
    7=
     6ctim s                                          fo r investigating sex related
                                                              a                 enforcemenc
   o fficer in the State o f F2orida                    March
                                 rec.e ived     sp ecialized        t raining
   investigativons               sex                  child       exploitation,
   pornography, and computer crimes ,                             FBI Round-up Peer-To-
                  Tnvestigatiorls. Round-up EMule Investigations, Round-up
   ARES (Erlvest iga t ion f;,                           1nvestigation s, and
   Dev iant. Behavjor .          have been involved in investigations involving
   child porl)cagrap/1y       (.
                               ')n1ine so lic itat1
                                                  *on/enticemeIRt                    m inor ,
   includinq invrest âga t.
                          6
                          ,.c)ns       indiV idua ls su spected                  v io 1ating
                                                                                        .



   federa1            pclrnog raphy                                     $'$                 2252 ,
   2252A ,          and    242 .
                               3. '
                                  J have comp leted                  Treasury
   Forensic 7'raining Preg ram 's
                                                                    search warrants
   partjcJ.pateci fn t/1c) execution                                                  searches
   and se.
         6zures                               computer equipmen t, so ftware ,
   c.lctct rc9n i
                .ca 2ly st.orf?d #nfc)rmat ion .
                              part.#cipated              in'
                                                           vestigations           i.nvol'
                                                                                 ..      .
                                                                                         :ing .


  pecic:p hi1e s, projïel'en t.ict1           m o1e sters , and p erson s            co 11c)ct.   '
                                                                                                  .


             d istzâbute       p:)rnography , along w ic.h ::he i.mpor::at#
                                                                          '.on and
  distribut ion o f ma t.er5.a 1
                               .s re la ting 4zo the           exp lo itat ion o f
  chiid re11.               z't
                              a(-
                                ,e 5ved spec5.alized tra in ing                       area o f
Case 2:19-cr-14016-RLR Document 3 Entered on FLSD Docket 03/14/2019 Page 3 of 7




                                                                                                                  the
   rz
    D.
     Lx(
       '
       Hr-
         iSL2.
             1m
              -f
               .
               vr                      z
                                       >-'(.
                                           )1:
                                             .(:
                                               u
                                               .1.
                                                 )S-1
                                                    'x
                                                     ...             D-
                                                                     a x-(.
                                                                          p
                                                                          m(.yr.aJ
                                                                                 r.'<
                                                                                 '  c
                                                                                    c
                                                                                    ., g.jc4.s a
                                                                                               '.g.
                                                                                             ...  ,       Advanceci
   C>Omy
       ww
        pL1t Q
             ..r ='
                 Zu1v
                    T-Sz
                       k-
                        .xie n C e D
                                   aue C O xv'Qz..r'v

   C>O1rtr)L1t(2
               -r fOren S1C e:'
                              (am ;'.l'
                                      1e1-.                 have observed aflci reviewed examples ,
          a S SJ.S C e      2n n um e r llls        chiid pornog raphy                                exploitation
                                 which have involved reviewing oxamples of evidence
                                                              computer mmdia , and have discussed
           revieb..
                  'e:i these m ate ria é.s                       other law
                                 con,
                                    ciuc t ing              #nves2.igatit
                                                                        31:
   exp 2o j.tac.ion ctf childre1'1 and re lateci activitâias
                                              CHF-,RMATN R AUST 7N .                     fami1iar b%'ith the
   fa(.
      'ts and
                              efforts ,                            from
   other                 enforcement off icers with persorla1 knowledge                                           tile
   evidence                                                                     Altittltzgh familiar with
                                 circumstances                            invclstigatio'A,               have
   i:)c1uded each and                                                                        the mat.te rs set
   fc)rth here in t                                                            beijt
                                                                                   n'kze ar(7 necessary to
   estat)11sr
            '1 p robable                                   believe                          C31ERMA TNE AUST I/7
          vio lated T itle 18 , Ul)#ted States Cocie , 5 22b1 (a ), which makes
             crime to p roduce éi
                                lny v '
                                      #sua1. depict.#on o f                                           engag ing
   sexua1 .
          l.y exp 1icit con d12(-
                                .-t-.


                                                  T!.!Fy INVE ST IGA T 1)C)N
                                             1O , 2O l9, a comp 1ainan t zep ort ed
   County        Sheriff 's                             deputies     that              fo und             v ideos ,
   depicting                                                  exp lo itatic)n                            year
   daug'
       -1te r,
       .                       herea fLer zef(
                                             c
                                             ?rL
                                               sed                          V'
                                                                             JC741M .                  stated
   1ocated                  on the ce 1lu lar p ?1one of ?1e r bob,
                                                                  '1-riend ,
   year o ld , '
               E'ORRlE C HERMA JN1
                                 .7) AUSTIN                            (he r(ta fte r' re fer red
   ''AIJST qN'')
Case 2:19-cr-14016-RLR Document 3 Entered on FLSD Docket 03/14/2019 Page 4 of 7




            6.       Late r Lha t ciay,
   ce11ular phone over to me .                                Comp 1.a 2':7ant)
                                                                    .            .                               suspected
   that AUSTTN b.
                :as cheat.
                         'ng
                         t                                                                                January 9, 2019 ,
                                AU ST IN '64                       d iscoxv-b;
                                                                             tr1nt
                                                                                 7 numerou s po rnograph1c
               of .
                  %UST TN                                                     ac9
                                                                                a(.-
                                                                                   11t'
                                                                                      .ic)n ,
                                '
                                %'1 C '
                                      1'j.M #                                                bqa s
                 a s V 1CT 1M                  s1(at
                                                   apâ'.14g ,                                 Lnt
                                                                                                '
                                                                                                .
                                                                                                lcor
                                                                                                   nes
   '
   aubic                    *
                            i
                            1f'C'
                                l'IM .                                                                                       hand
   o1
    .:11.
   a.   1
        '.ng %'iCTIM 's underyqear àr
                                    .3ar
                                       Lt.i.ta
                                             .s;                                                            t'
                                                                                                             -n
                                                                                                              'c) pt.
                                                                                                                    1bic area ,
   maIRa
       4.r)u 1ating her qvzagi:7a ,                                                                              and ru'
                                                                                                                       Db;'ng  .


           v a c in a .   r
                          .
                          2om p.
                               1a 2'
                                   .na nt stèa teck
                                                  .                                                         'v'ide(7s         'er
                                                                                                                              n
   ce1.
      1.!
        ,
        .
        11ar                 è
                             : expo)-t.et:i    .



   Ph()ne as ev -
                5denq?e , '
                          1:
                           7eL-al2se t?
                                      .1e
              en7
                - a(72.l'
                   .>   L'C
                          .J1                SCRXI    r.
                                                 -Iih.-yL',
                                                         ./                              CO1-1.
                                                                                              ujt
                                                                                                7Cty.         m
                                                                                                              1j.1ese
   c:)nstitute chi1d i
                     r)oz'no(7
                             .
                               rat
                                 1.
                                  )h.v
                                     .z , be cau se t,
                                        .          - ?.
                                                      te overal1 content             .



   D8t e r -
           ia .,.
               7                                             lnaturet, d6)
                                                                         .sigrlt)c.
                                                                                  1
   re s'
       s'>,c)n s e i    ,1c. v 1,.e .
                   -n t B           '.
                                    .1er;                     t'
                                                               ne p:r im ary f.
                                                                              E(-lca u
                                                                                     7. r
                                                                                        s7:)int of the v idec s
        C'n t'
             L1
              'e                                                as h7
                                                                    .ST1).
                                                                         :'s x
                                                                             F4ands tn
                                                                                     ->:.r)c)s(.
                                                                                               ), m aniD
                                                                                                       . uU
                                                                                                          R.ate


                                            D Bries ke                                               t.c' AUST IN.'s
   emp,1o yment , locateci at è34:
                                 30 SE A st-far                                              Stuart ,
   p rivate rocm , after i.t
                           :âent-
                                7.fy iIAt-
                                         ?                                                              conducted a
   custodial and n
                 ;c)luntarj.
                           '.i.n tq'
                                   arv tew of .
                                              %èzS'
                                                  J''
                                                    1I'E. '
                                                          1 as kc,
                                                                 )d A UST(:l'
                                                                            k about      .



                                                                   g ïrlfri
                                                                          '('
                                                                            )nd                                         ce1lu la r
   phone                                               A LJST 7lh: adm i.tt()d                                           videos ,
                                                            pantk
                                                                'e s as iCje , expos ing the pubic area ,
                                                         AU 5T 4N c 1aim o
                                                                         .u
                                                                          'i it w as a m ista ke , b1am in g
             cocaj.ne                          b e1.ieved
                                            1âv ing at                                         C ou rt, Stuaz't , Martin
  County, F1orida .                          arrested AUST )èN
                                                 t- z'a;1sp0z't.ed him to the
  Martin C ounty She ri ff 's O ffice . 1l)cident,         arres t, I
                                                              L)1-X 410UM ,                    t 3.
                                                                                                  '
                                                                                                  $3694-O9-02O499-6 ,
Case 2:19-cr-14016-RLR Document 3 Entered on FLSD Docket 03/14/2019 Page 5 of 7




    from h '
           ,
           :S pors0n , l
           1           '
                       ne l.âtaving that it m ight
                                       .                                            conta in ev idence of
                       ex!
                         t-
                          .-10.
                              i.tat ion .
                              bac k at. t.he Sheriff 's O f'fice ,                      adnrised AUST TN
           MJ'
             .ran,
                 u
                 'ia Rights , bqh ich he u.aived , agreeing to spea k
                                    admit.teci                                                     he pul1ed
                                                                            a s1a'e f exposing the p ub ic
                                                             F!e stat)et
                                                                       :i 2.h -
                                                                              is ()ccurred bqhile he wa s
   'z.?
      atch .
           '
           ir4c                                                m cth.er '
                                                                        ..
                                                                         'as ,.
                                                                              s'crking .         During
                ..


   irïtez'vie!
             .
             -,
              ?,            s$
                             ,k(),
                                 ..
                                  'ed                             v i.de:)s ,
                                                                    .                          confi.rmed
   recc,rdetj u sj.ng                      p#Lone                 identif.
                                                                         5.ed
   hand .            af
                      ist) c(
                            ')rlfirmed tha t                    video s were st.
                                                                               i..
                                                                                 1l                 ce11u lar
   phone ,                          severa1                                                                 and
   Cmages .
                     On kJF:
                           1nlla ry                   2O19 ,     secured         state search Warrant ,
   signed by Judge                         Stee1e ,                     contents         the       Ce1lu la r
   Phone , 1aM -X (20UM ,                             3536C
                                                          94-0 9-010499-6 . T31is cellu1ar pù1o11e
          m?
           nde                                                          1n interstate                fo re ign
   comme rce . 1 c'
                  .rlntjlzc ted a ferensa'
                                         .c examination of t-he cellu lar phone ,
   ut ili zirtg Ce 1.16)brite                          located                   a forement'
                                                                                           -ioned
   depict:.
          t
          'ng t/ïe sexua t e>:p 1o itation                              V ICT IM
                                                                               ',
   Photos app l ic.at-ic)n o f (.
                                Joog1e
                            t
                            '
                            .
                            J12nua ry l1 r                     1 secured a
   Judge                                              anci        er7a 1l comznun icat.
                                                                                      1ons z
   rece tved
   storage                                                      Ssogle       Phctos %
                                                                                    ) asso câated
                                                                    SiirXkTQ)/
                                                                             2
                                                                             -      Sf)arCh !
                                                                                            z.
                                                                                             ?arr13nt

                              wwco .... o ' .rca;.-
                              u-u.t-.f u. 1.vt.u.j      response        from Gcogie        consistl'ng
   n Lll-
        rte rO l.
                1S J.
                    l1
                     z7C)t.C)ti
                              ;             '
                                            J.i.k
                                                '21i?
                                                    .L'
                                                      )sr saAJe
                                                              .
                                                              't-
                                                                .
                                                                1         A UST I1'
                                                                                  ,
                                                                                  7's
   Goo(77
        ae 23hc)tos .                 add jt'
                                            -1'cn                           previokls v ideos ,
   seve rai othe rs                        A US7'IN rec()1:
                                                          'ded h irnse lf pu 1lilng                '
                                                                                                   bl1'CT (M 's
                      1 his hand , and
  Pant'z'e:3 aside w1ti
                      '                                                                    pubic area and
Case 2:19-cr-14016-RLR Document 3 Entered on FLSD Docket 03/14/2019 Page 6 of 7




                                           s:1.deos ,                        appears                             be             Or

              R.
               - .:
                  ksr..z
                       .)t:.
                           ,umJ
                              .S ,

              r.
              j'
               J2.
                 '
                 -o.'
                    u
                    '
                    .
                    @.t.
                       1t-ed *
                             u
                             -.he se>:ua..
                                         u
                                         1..1
                                            =.&
                                              j exp..1
                                                   . ..()
                                                        .i.t..
                                                             i.ve
                                                                a                                 o f '1ICTIM on Ap ri(
                                                                                                                      1,
                                                                                Nov ernber
   Hovember
                                                  2019, I showed                        videos recovered from
   AUSTIN 's                          Drive and                                             VICTIM 's mother , the
   comp 1ainant .                    From the videos, complainant
   we 11    as        V iCT'
                           1M 's          bedding        and     c1otàking .                        From
                                                            c.
                                                             lot'
                                                                -hi
                                                                  .ng,                                jewe1ry, and
   Frc)n-. t'
            .1,
              1t
               a                                                 k
                                                                 '
                                                                 -'(
                                                                   .
                                                                   -
                                                                   )nf irmed                                     locat(
                                                                                                                      i.on
   A IJFJ'Fi!'
             ,
             :'s 1-
                  3rev ious residen --e ,                            R;).
                                                                        g0,rs C ou -
                                                                        -          v't , S'
                                                                                          Juart t
                Fit'
                   )rida .
                      Based c)n the foregcing                            I believe there is probable
   ca u se to
         Unjted States Code , Sect5on 22 r
                                         .71 (a ) wh 5ch make s                                                         crime
   produce any v isua1 dep ict ion                                  rnînors engaging                                    sexua l2.y
   exp )#c it (-
               'onduct .


           FU RT (-1E R ,                DzF F (EA N
                                                   i
                                                   .T SA Y F,T J'
                                                                1 ' '
                                                                    .JCai'
                                                                         ,
                                                                         1T .


                                                                  (
                                                                  kqA-'.
                                                                       )'c'.
                                                                           ))'
                                                                             ) F'x. R r o u .
                                                                  ;I,a s 1    >>
                                                                          .q zcrce (    D.grfa
                                                                                             '.ce r
                                                                        '
                                                                  ;**e (-ie ra1 Bureau (       E)f
                                                                   TlnA,
                                                                   -   rest-.
                                                                            Ck.ga+
                                                                                 k.ions


                        and subscribed to                         me t14is 14th day of March r
   in West Pa1m, F'lorida .


                                                                  BRIJ-
                                                                      x
                                                                       j,
                                                                        t Fl. REINHART                            '--
                                                                  19n it'eci States Mag istrate
                                                                                     G;1.-$f.9l'llzRR
                                                                                        h'
                                                                                    @      f
                                                                                           .. ' s è.       r6
                                                                                 a:
                                                                                  t         ..
                                                                                .>                         tf
                                                                                =                           fl
                                                                                                            '
                                                                                #%                         ':<
                                                                                .y                         &
                                                                                        1t)t.$.rulc-jt5:
Case 2:19-cr-14016-RLR Document 3 Entered on FLSD Docket 03/14/2019 Page 7 of 7




                            ITNITE 1)ST ATES D ISTR ICT CIIIJRrr
                            SIIIJT IIERN D ISTR ICT O F FLO RIDA

                              Case No. 19-O035-BER


   UN ITEIJSTA TES O F AM ERICA



   TO R RIE C H ER M A IN E A tJS'l'lN>

                    Defendant.
                                           /


                                 C RIM IN AL C OV ER SH EET

      Did this m atter originate liom a m atter pending in the CcntralRegion of the U nited States
      Attorney'sOf-
                  ficepriortoAugust9,2013(Mag.JudgeAliciaVallel'
                                                               ?                           Yes / No
      D id this Inatteroriginate from a matterpending in the Northern Region ofthe United States
      Attorney'sOfticepriortoAtlgust8.2014(Mag.JudgeShaniekMaynard)?                      Yes / No


                                               Respectfully subnlitted.

                                               A RIA NA FAJAllIII)(IRSHAN
                                               UN I'I'ED STATES A'I''l'()RN lïY
                                                          %




                                               CARM EN . wIN EIè     3IE
                                                                       tRIJICIR
                                               A SSISTAN T UN 1'l'f:'l) S'INA'I-lïS A TTORNEY
                                               D istrictCourtN o.A 550 ll80
                                               10l South U .S.l'lighway 1,Suite 3100
                                               120rtPierce,Florida 34950
                                               'I-el'     772-466-0899
                                               Fax;      772-466-l020
                                               lïmail:   C'
                                                          -alnzAell.l.villctnel-
                                                                               gerkt'usdol
                                                                                         '.gov
